       Case 2:16-md-02724-CMR Document 1521 Filed 09/17/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                     MDL 2724
 PRICING ANTITRUST LITIGATION                       16-MD-2724


 THIS DOCUMENT RELATES TO:                          HON. CYNTHIA M. RUFE

 ALL ACTIONS



                                            ORDER

       AND NOW, this 17th day of September 2020, upon consideration of the parties’ Joint

Stipulation for a Briefing Schedule to Govern Plaintiffs’ Objections to the Second Report and

Recommendation of the Special Discovery Master as to Plaintiffs’ Motion to Compel

Supplemental Productions of Transactional Data [MDL Doc. No. 1503], it is hereby ORDERED

that the Joint Stipulation is APPROVED. Plaintiffs shall file their Objections on or before

October 2, 2020; Defendants may file their opposition thereto by October 26, 2020; Plaintiffs

may file their reply in support of the Objections by November 9, 2020, and Defendants may file

their sur-reply in opposition thereto by November 23, 2020.

       It is so ORDERED.

                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    _________________________________
                                                    CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1521 Filed 09/17/20 Page 2 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724


 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE

 ALL ACTIONS



JOINT STIPULATION TO GOVERN BRIEFING OF PLAINTIFFS’ OBJECTIONS TO
THE SECOND REPORT AND RECOMMENDATION OF THE SPECIAL DISCOVERY
    MASTER AS TO PLAINTIFFS’ MOTION TO COMPEL SUPPLEMENTAL
               PRODUCTIONS OF TRANSACTIONAL DATA

       WHEREAS, on September 9, 2020, the Special Discovery Master issued his Second

Report and Recommendation of the Special Discovery Master as to Plaintiffs’ Motion to Compel

Supplemental Productions of Transactional Data, MDL Doc. 1503 (“Second R&R”);

       WHEREAS, under PTO 49, any objections are currently due within 14 days of the filing

of the Second R&R, or by September 23, 2020;

       WHEREAS, after discussion, Plaintiffs and Defendants have agreed, subject to the

Court’s approval, to a schedule to govern the briefing of Plaintiffs’ objections to the Second

R&R.

       It is hereby STIPULATED AND AGREED, by the undersigned counsel, pursuant to

Local Rule 7.4, that Plaintiffs shall have until October 2, 2020 to file their Objections to the

Second R&R; Defendants may file their opposition thereto by October 26, 2020; Plaintiffs may

file their reply in support of the Objections by November 9, 2020; and Defendants may file their

sur-reply in opposition thereto by November 23, 2020.

       IT IS SO STIPULATED.
     Case 2:16-md-02724-CMR Document 1521 Filed 09/17/20 Page 3 of 4




Dated: September 15, 2020                    Respectfully submitted,


/s/ Roberta D. Liebenberg                    /s/ Sheron Korpus
Roberta D. Liebenberg                        Sheron Korpus
FINE, KAPLAN AND BLACK, R.P.C.               KASOWITZ BENSON TORRES LLP
One South Broad Street, 23rd Floor           1633 Broadway
Philadelphia, PA 19107                       New York, New York
215-567-6565                                 Tel: (212) 506-1700
rliebenberg@finekaplan.com                   Fax: (212) 506-1800
                                             skorpus@kasowitz.com
Liaison and Lead Counsel for End-Payer
Plaintiffs                                   /s/ Jan P. Levine
                                             Jan P. Levine
/s/ Dianne M. Nast                           PEPPER HAMILTON LLP
Dianne M. Nast                               3000 Two Logan Square
NASTLAW LLC                                  Eighteenth & Arch Streets
1101 Market Street, Suite 2801               Philadelphia, PA 19103-2799
Philadelphia, PA 19107                       Tel: (215) 981-4000
215-923-9300                                 Fax: (215) 981-4750
dnast@nastlaw.com                            levinej@pepperlaw.com

Liaison and Lead Counsel for Direct          /s/ Chul Pak
Purchaser Plaintiffs                         Chul Pak
                                             WILSON SONSINI GOODRICH & ROSATI
/s/ Jonathan W. Cuneo                        P.C.
Jonathan W. Cuneo                            1301 Avenue of the Americas, 40th Fl.
CUNEO GILBERT & LADUCA LLP                   New York, NY 10019
4725 Wisconsin Avenue, NW                    Tel: (212) 999-5800
Suite 200                                    Fax: (212) 999-5899
Washington, DC 20016                         cpak@wsgr.com
202-789-3960
jonc@cuneolaw.com                            /s/ Sarah F. Kirkpatrick
                                             Sarah F. Kirkpatrick
Lead Counsel for Indirect-Reseller           WILLIAMS & CONNOLLY LLP
Plaintiffs                                   725 Twelfth Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 434-5958
                                             skirkpatrick@wc.com

                                             /s/ Devora W. Allon
                                             Devora W. Allon
                                             KIRKLAND & ELLIS LLP
                                             601 Lexington Avenue
                                             New York, NY 10022
                                             Tel: (212) 446-5967



                                         2
     Case 2:16-md-02724-CMR Document 1521 Filed 09/17/20 Page 4 of 4




/s/ W. Joseph Nielsen                           Fax: (212) 446-6460
W. Joseph Nielsen                               devora.allon@kirkland.com
Assistant Attorney General
55 Elm Street                                   Defendants’ Liaison Counsel
P.O. Box 120
Hartford, CT 06141-0120
Tel: (860) 808-5040
Fax: (860) 808-5033
Joseph.Nielsen@ct.gov

Liaison Counsel for the States

/s/ William J. Blechman
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Counsel for the Kroger Plaintiffs and Liaison
Counsel for Direct Action Plaintiffs




                                            3
